


Exhibit 10.5
Staples, Inc.
Employer ID:
500 Staples Drive
Framingham, MA 01702


«FirstName» «LastName»     ACCOUNT ID:    «AccountID»
«Address1»    
«Address2»
«City», «State» «Zip»    
«Country»




In consideration of services rendered to Staples, Inc., you have been awarded
restricted stock units under Staples, Inc.’s 2014 Stock Incentive Plan as
follows:


Restricted Stock Unit Award No.:    «GrantNumber»
Stock Plan:            2014RSU
Date of Award:    
Total Number of Units:    «UnitsGranted»
Fair Market Value per Unit:    «FairMarketValue»
Total Value of Units Granted:    
Vesting Schedule:    25% of the Total Number of Units shall vest on the date of
each of the four (4) regularly scheduled quarterly meetings of the Board of
Directors that are held during the Staples’ fiscal year that includes the Date
of Award, provided that you are the [chair of of the [Audit Committee]
[Nominating and Corporate Governance Committee] [Compensation Committee]
[Finance Committee]] [the lead director] of the Board on such meeting date
Regular Payment Date:    The one-year anniversary of the Date of Award


Each restricted stock unit represents the right to receive one share of Staples,
Inc. Common Stock.


By your acceptance of this Restricted Stock Unit Award, you acknowledge that
this award is granted under and governed by the terms and conditions of Staples,
Inc.’s 2014 Stock Incentive Plan (as further amended or restated from time to
time) and by the terms and conditions of Staples, Inc.’s Restricted Stock Unit
Award Agreement which is attached hereto.




 
Staples, Inc.














Ronald L. Sargent
Chairman and Chief Executive Officer





--------------------------------------------------------------------------------






STAPLES, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
(DIRECTORS)




1. Award. In consideration of services rendered, Staples, Inc., a Delaware
corporation (“Staples"), hereby awards to the Director named in the Notice of
Award (the “Notice”), pursuant to Staples’ 2014 Stock Incentive Plan (the
"Plan"), the Total Number of Units stated in the Notice (the “Units”). Each Unit
represents the right to receive one share of Common Stock of Staples (each, a
“Share” and collectively, the "Shares") subject to the terms and conditions of
this Restricted Stock Unit Award Agreement and the Plan. Except where the
context otherwise requires, the term "Staples" shall include any parent and all
present and future subsidiaries of Staples as defined in Sections 424(e) and
424(f) of the Internal Revenue Code of 1986, as amended or replaced from time to
time and the Regulations thereunder (the "Code").
2. Transferability. Until the Units have vested as described below, the Units
may not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of (whether by operation of law or otherwise) nor shall any Units or
Shares be subject to execution, attachment or similar process, except that the
Units may be transferred by will or the laws of descent and distribution or,
upon notice to Staples, for estate planning purposes to entities that are
beneficially owned entirely by family members. All transferees of the Shares
must agree to be governed by all of the terms and conditions of this Agreement.
Upon any sale, transfer, assignment, pledge, hypothecation or other disposition,
or any attempt to sell, assign, transfer, pledge, hypothecate or otherwise
dispose of the Units or Shares received upon the settlement of a Unit contrary
to the provisions hereof, or upon the levy of any execution, attachment or
similar process upon the Units or Shares or such rights, any Units or Shares
shall, at the election of Staples, be deemed repurchased by Staples at a
repurchase price of zero and all rights with respect to the Units and Shares
shall be forfeited to Staples. In addition, Staples may seek any other legal or
equitable remedies available to it, including rights of specific performance.
Staples may refuse to recognize as a shareholder of Staples any purported
transferee of or holder of any rights with respect to the Units and any Shares
received upon the settlement of a Unit and may retain and/or recover all
dividends, dividend equivalents and other distributions payable or paid with
respect to such Units and Shares.
3. Vesting of Shares. Except as otherwise provided in this Agreement, the
transfer restrictions on the Units shall lapse, and the Units shall be
considered to “vest”, as set forth in the Notice.     
4. Timing of Vesting.
(a) Continuous Relationship with Staples Required. For purposes of this
Agreement, an “Eligible Director” is an individual that is, and has been at all
times since the Date of Award, a director of Staples.
(b) Vesting. A Director shall vest in the Total Number of Units stated in the
attached Notice according to the following schedule: 25% of the Total Number of
Units shall vest on the date of each of the four (4) regularly scheduled
quarterly meetings of the Board of Directors of Staples, Inc. (the “Board of
Directors”) that are held during the Staples’ fiscal year that includes the Date
of Award set forth in the attached Notice (each, a “Quarterly Meeting”),
provided that the Director is [the chair of of the [Audit Committee] [Nominating
and Corporate Governance Committee] [Compensation Committee] [Finance
Committee]] [the lead director] of the Board of Directors on such Quarterly
Meeting date (each, a “Quarterly Meeting Date”). Vesting of the Units shall be
determined without regard to actual attendance at Quarterly Meetings. Neither
the scheduling of nor the attendance at other Board of Directors’ meetings or
committee meetings shall accelerate the vesting of the Units or increase the
Total Number of Units granted to the Director under the Notice or this
Agreement. If the Director ceases to be an Eligible Director for any reason
before a Quarterly Meeting Date described above then, except as provided in
paragraph (c) below, all right, title and interest in and to the Units that
would otherwise vest upon such Quarterly Meeting Date and the Shares that would
be received upon settlement of a Unit shall be forfeited on the date such
Director ceases to be an Eligible Director. If the Director is on an approved
leave of absence, then the Units and the related Shares shall not be forfeited
as a result of such leave of absence, unless and until the Director’s position
as a director is ultimately terminated prior to a Quarterly Meeting Date.
(c) Vesting Upon Death, Disability, Retirement or Change in Control. If the
Director (i) dies; (ii) becomes disabled within the meaning of Section 22(e)(3)
of the Code (a “Disability”); or (iii) terminates his or her position as a
director of Staples and separates from service within the meaning of Section
409A of the Code upon or after reaching age 72 (a “Retirement”), or if a Change
in Control occurs, in each case prior to the Regular Payment Date and while the
Director is [the chair of of the [Audit Committee] [Nominating and Corporate
Governance Committee]




--------------------------------------------------------------------------------




[Compensation Committee] [Finance Committee]] [the lead director] of the Board
of Directors, then any unvested Units shall vest and the Shares to be received
upon settlement of the Units shall be issued.
(d) Effect of Repurchase/Forfeiture. Upon repurchase/forfeiture of the Units for
any reason hereunder, such Units and the Shares that would be received upon
settlement of the Units, shall again be available for subsequent grants or
awards under the Plan.
5. Settlement of Units. Settlement of the vested portion of the Total Number of
Units shall be made in a single lump sum payment on the first business day
following the earliest to occur of the Regular Payment Date, the death of the
Director, the Disability of the Director, the Retirement of the Director, or the
consummation of a Change in Control. Staples shall settle any vested Units
through issuance of Shares by registering the Shares in book entry form with
Staples' transfer agent in the name of the Director. No certificate(s)
representing all or a part of the Shares shall be issued until settlement.
6. No Rights to Continue as a Director. Nothing contained in the Plan or this
Agreement shall be construed or deemed by any person under any circumstances to
bind Staples to continue the relationship of the Director with Staples for any
period of time.
7. Rights as a Shareholder. The Director (a) shall not have the right to vote
any Shares nor act in respect of the Shares at any shareholder meeting prior to
being issued Shares in connection with the settlement of the Units, and (b)
shall not have any right to receive cash dividends with respect to the Units or
Shares prior to being issued Shares in connection with the settlement of the
Units.
8. Adjustment Provisions.
(a) General. In the event of any recapitalization, reclassification of shares,
combination of shares, stock dividend, stock split, reverse stock split,
spin-off or other similar change in capitalization or event or any distribution
to holders of Common Stock other than an ordinary cash dividend, the Director
shall, with respect to the Units and Shares, be entitled to the rights and
benefits, and be subject to the limitations, set forth in Section 10 of the
Plan.
(b) Board Authority to Make Adjustments. Any adjustments under this Section 8
will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive. No fractional shares will be issued with respect to Units or
Shares on account of any such adjustments.
9. Mergers, Consolidations, Distributions, Liquidations, Etc. In the event of a
merger or consolidation or any share exchange transaction in which outstanding
shares of Common Stock are exchanged for securities, cash or other property of
any other corporation or business entity, or in the event of a liquidation of
Staples, the Director shall, with respect to this Agreement, be entitled to the
rights and benefits, and be subject to the limitations, set forth in Section 10
of the Plan.
10. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:
(a) A "Change in Control" shall be deemed to have occurred if (A) any "person",
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the "Exchange Act") (other than Staples, any trustee or other fiduciary
holding securities under an employee benefit plan of Staples, or any corporation
owned directly or indirectly by the stockholders of Staples in substantially the
same proportion as their ownership of stock of Staples), is or becomes the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Staples representing 30% or more of the combined
voting power of Staples’ then outstanding securities (other than pursuant to a
merger or consolidation described in clause (1) or (2) of subsection (C) below);
(B) individuals who, as of the date hereof, constitute the Board of Directors of
Staples (as of the date hereof, the "Incumbent Board") cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by Staples’ stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Staples, as such terms are used in
Regulation 14A under the Exchange Act) shall be, for purposes of this Agreement,
considered as though such person were a member of the Incumbent Board; (C) the
stockholders of Staples approve a merger or consolidation of Staples with any
other corporation, and such merger or consolidation is consummated, other than
(1) a merger or consolidation which would result in the voting securities of
Staples outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 75% of the combined voting power of the voting
securities of Staples or such surviving entity outstanding immediately after
such merger or consolidation, or (2) a merger or consolidation effected to
implement a recapitalization of Staples (or similar transaction) in which no
"person" (as defined above) acquires more than 30% of the combined voting power
of Staples’ then outstanding




--------------------------------------------------------------------------------




securities; or (D) the stockholders of Staples approve an agreement for the sale
or disposition by Staples of all or substantially all of Staples’ assets, and
such sale or disposition is consummated; provided, however, that such Change in
Control also constitutes “a change in ownership or effective control” of
Staples, or a change in “the ownership of a substantial portion of the assets”
of Staples within the meaning of Section 409A(a)(2)(v) of the Code.
(b) "Surviving Corporation" shall mean (x) in the case of a Change in Control
pursuant to clause (A) or clause (B) of Section 10(a), Staples; (y) in the case
of a Change in Control pursuant to clause (C) of Section 10(a), the surviving or
resulting corporation in such merger or consolidation; and (z) in the case of a
Change in Control pursuant to Clause (D) of Section 10(a), the entity acquiring
the majority of the assets being sold or disposed of by Staples.
11. Withholding of Director’s Taxes. Notwithstanding anything to the contrary in
this Agreement, any provisions providing that the Shares shall no longer be
subject to repurchase/forfeiture shall be subject to the Director's satisfaction
of all applicable federal, state and local income tax withholding requirements.
12. Miscellaneous.
(a) Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by Staples and the Director
unless the Board of Directors determines that the amendment or modification,
taking into account any related action, would not materially and adversely
affect the Director.
(b) All notices under this Agreement shall be mailed or delivered by hand to
Staples at its main office, Attn: Secretary, and to the Director to his/her last
known address on the records of Staples or at such other address as may be
designated in writing by either of the parties to one another.
(c) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.






